

Exhibit 10.26
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (“Agreement”) is entered into as of January
31, 2013 (the “Effective Date”), by and between Tejon Ranch Company (the
“Company”) and Allen E. Lyda (“Executive”). Currently, Executive is employed by
the Company as Executive Vice President, Chief Financial Officer, and Assistant
Corporate Secretary.
WHEREAS, the Company wishes to employ Executive as its Executive Vice President,
Chief Financial Officer, and Assistant Corporate Secretary and Executive wishes
to accept such employment;
WHEREAS, the Company and Executive wish to formalize the continuation of the
employment relationship in accordance with the terms and conditions set forth in
this Agreement, with the new titles for Executive set forth above;
    NOW THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth herein, the Company and Executive hereby agree as follows:
1.
TERM OF EMPLOYMENT

The initial term of this Agreement shall begin on the Effective Date and, unless
earlier terminated pursuant to the terms herein, shall continue for a period of
one (1) year, and shall automatically renew for successive one (1) year periods,
unless either the Company or Executive shall have given written notice to the
other at least thirty (30) days prior to the end of any such term that the term
of this Agreement shall not be so extended. The initial term of employment and
any extension thereof shall be referred to as the “Employment Period.” Nothing
in this paragraph shall be construed as restricting termination pursuant to the
other terms of this Agreement.
2.
DUTIES AND RESPONSIBILITIES

a.Position. Executive shall serve as the Executive Vice President, Chief
Financial Officer, and Assistant Corporate Secretary of the Company. In such
capacities, Executive shall perform the duties and have the power, authority and
functions commensurate with such positions in similarly sized public companies
and such other duties and authority as may be assigned to Executive from time to
time by the Company.
b.Other Activities. Executive shall devote substantially all of Executive's
working time, attention, and energies to the business of the Company. Except
upon the prior written consent of the Company, Executive shall not, during the
term of this Agreement, (i) accept any other employment, or (ii) engage,
directly or indirectly, in any other business activity (whether or not pursued
for pecuniary advantage) that might interfere with Executive's duties and
responsibilities hereunder or create a conflict of interest with the Company.
c.No Conflict. Executive represents and warrants that Executive's execution of
this Agreement, Executive's employment with the Company, and the performance of
Executive's proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.


3.
COMPENSATION AND BENEFITS

During Executive's employment hereunder, Executive shall be entitled to the
following compensation and benefits:



--------------------------------------------------------------------------------



a.Annual Base Salary. The Company shall pay Executive an annual salary of
$275,000 per year (“Base Salary”). The Base Salary shall be paid in accordance
with the Company's regularly established payroll practice. During the Employment
Period, Executive's Base Salary will be reviewed from time to time in accordance
with the established procedures of the Company for adjusting salaries for
similarly situated executives and may be adjusted in the sole discretion of the
Company; provided, however, that the Base Salary shall not be reduced below the
minimum amount set forth above without the mutual agreement of Executive and the
Company.
b.Bonus. Executive shall be eligible to participate in the Company's Executive
Compensation Plan.
c.Benefits. Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly-situated executives, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company's sole discretion.
d.Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of Executive's duties hereunder in
accordance with the Company's expense reimbursement guidelines.


4.
TERMINATION OF EMPLOYMENT

Executive's employment hereunder may be terminated under the following
circumstances:
a.Death. Executive's employment hereunder shall automatically terminate upon
Executive's death.
b.Disability. If Executive becomes eligible for the Company's long term
disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
(90) consecutive days or more than one hundred and twenty (120) days in any
twelve-month period, then, to the extent permitted by law, the Company may
terminate Executive's employment.
c.Termination By The Company For Cause. The company may terminate Executive's
employment hereunder for “Cause” at any time. For purposes of this Agreement, a
termination with “Cause” shall mean the involuntary termination of Executive's
employment with the Company under this Agreement during the Employment Period
for any of the following reasons: (i) Executive commits a crime involving
dishonesty, breach of trust, or physical harm to any person; (ii) Executive
willfully engages in conduct that is in bad faith and materially injurious to
the Company, including but not limited to, misappropriation of trade secrets,
fraud or embezzlement; (iii) Executive commits a material breach of this
Agreement, which breach is not cured within twenty (20) days after written
notice to Executive from the Company; (iv) Executive willfully refuses to
implement or follow a lawful policy or directive of the Company; or (v)
Executive engages in misfeasance or malfeasance demonstrated by a pattern of
failure to perform job duties diligently and professionally. If the Company
elects to terminate Executive's employment for Cause, the Company shall provide
ten (10) days written notice of the Company's intent to terminate Executive's
employment for Cause.
d.Termination By The Company Without Cause. The Company may terminate
Executive's employment hereunder “Without Cause” at any time upon thirty (30)
days written notice to Executive. For purposes of this Agreement, a termination
“Without Cause” shall mean the involuntary termination of Executive's employment
with the Company under this Agreement during the Employment Period for any
reason other than a termination (i) for Cause, (ii) by death, or (iii) by
disability.
e.Voluntary Termination By Executive. Executive may terminate employment with
the Company at any time with or without “Good Reason” upon thirty (30) days
written notice to the



--------------------------------------------------------------------------------



Company. For purposes of this Agreement, a voluntary termination for “Good
Reason” shall mean the voluntary termination of Executive's employment with the
Company under this Agreement as a result of the occurrence of the following
events: (i) a material diminution in the Executive's authority, duties or
responsibilities without Executive's consent; or (ii) any material breach by the
Company of this Agreement, which breach is not cured within twenty (20) days
after written notice to the Company from Executive.


5.
COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT

In the event that Executive's employment hereunder is terminated, Executive
shall be entitled to the following compensation and benefits upon such
termination:
a.Termination In The Event Of Death. In the event that Executive's employment is
terminated by reason of Executive's death, the Company shall pay to Executive's
executor, beneficiaries, or estate, as appropriate, all accrued Base Salary, all
accrued but unused vacation, all personal paid leave, and any expense
reimbursements then due and owing. Thereafter, all obligations of the Company
under this Agreement shall cease. Nothing in this Section shall affect any
entitlement of Executive's heirs or devisees to the benefits of any life
insurance plan or other applicable benefits.
b.Termination In The Event Of Disability. In the event that Executive's
employment is terminated by reason of Executive's disability, the Company shall
pay to Executive all accrued Base Salary, all accrued but unused vacation, all
personal paid leave, and any expense reimbursements then due and owing.
Thereafter all obligations of the Company under this Agreement shall cease.
Nothing in this section shall affect Executive's rights under any disability
plan in which Executive is a participant.
c.Termination For Cause. In the event that Executive's employment is terminated
by the Company for Cause, the Company shall pay to Executive all accrued Base
Salary, all accrued but unused vacation, all personal paid leave, and any
expense reimbursements then due and owing. Thereafter all obligations of the
Company under this Agreement shall cease.
d.Termination By The Company Without Cause. In the event that Executive's
employment is terminated by the Company Without Cause, the Company shall pay to
Executive all accrued Base Salary, all accrued but unused vacation, all personal
paid leave, and any expense reimbursements then due and owing. In addition, upon
termination Without Cause, the Company shall pay Executive any Severance Pay to
which Executive is entitled pursuant to Section 6 of this Agreement.
e.Voluntary Termination By Executive. In the event the Executive voluntarily
terminates Executive's employment, the Company shall pay to Executive all
accrued Base Salary, all accrued but unused vacation, all personal paid leave,
and any expense reimbursements then due and owing. In addition, in the event the
Executive voluntarily terminates Executive's employment for Good Reason, the
Company shall pay Executive any Severance Pay to which Executive is entitled
pursuant to Section 6 of this Agreement.


6.
SEVERANCE PAY

In the event that Executive's employment hereunder is involuntarily terminated
by the Company Without Cause, or voluntarily terminated by Executive for Good
Reason, as described herein, Executive shall be entitled to the following
additional compensation (“Severance Pay”):
a.Termination Within Two Years Of Appointment of New CEO. If Executive's
employment is involuntarily terminated by the Company Without Cause or
voluntarily terminated by Executive for Good Reason, and such termination occurs
within two years of the Company hiring or appointing a Chief Executive Officer
to replace Robert A. Stine in this position, the Company shall



--------------------------------------------------------------------------------



pay Executive the sums set forth in Section 5 above and, in addition, a lump sum
comprised of the following amounts: (i) an amount equal to twice Executive's
Base Salary in effect at the time of Executive's termination and (ii) an amount
equal to twice Executive's average annual bonus based on the annual bonus
Executive was paid in the three (3) years preceding Executive's termination. In
addition, Company shall continue to pay its portion of Executive's medical
benefits, under the same terms and payment percentages in effect as of the date
of Executive's termination, for a period of two years after Executive's
termination. Any stock earned by the Executive pursuant to the Company's
Executive Stock Grant Plan as of the date of Executive's termination shall be
considered to have vested as of the date of Executive's termination from the
Company. Further, if Executive's employment is involuntarily terminated by the
Company Without Cause or voluntarily terminated by Executive for Good Reason,
and such termination occurs within two years of the Company hiring or appointing
a Chief Executive Officer to replace Robert A. Stine in this position, then
(notwithstanding any prior agreement to the contrary, but subject to applicable
law) any milestone performance share grant and rolling three-year performance
grant that had been previously granted to Executive, or that meet the
achievement criteria for vesting and are approved by the Board of Directors for
vesting within twelve (12) months from Executive's involuntary termination
Without Cause or voluntarily termination by Executive for Good Reason, shall be
considered vested for purposes of this agreement. Specifically, if Executive's
performance milestones are achieved within twelve (12) months from the date of
his involuntary termination Without Cause or voluntarily termination by
Executive for Good Reason, the share grants associated with such milestones will
be deemed to have vested as if Executive were still working at the Company. If,
however, the Company does not achieve the performance criteria during the twelve
(12) months after Executive's involuntary termination Without Cause or
voluntarily termination by Executive for Good Reason, the performance based
grants will not vest and Executive shall have no right to or in any of them. It
is expressly understood that this provision relating to performance based grants
is only applicable if Executive is involuntarily terminated Without Cause or if
his employment is voluntarily terminated by Executive for Good Reason. It is
also expressly understood that if any such provision violates any applicable
law, then this provision relating to the vesting of performance based grants is
void and of no effect per paragraph 13 below, and Executive shall not be
compensated for such loss. Likewise, if any such vesting results in negative tax
consequences or penalties, they shall be borne by Executive.
b.Termination Two Or More Years After Appointment of New CEO. If Executive's
employment is involuntarily terminated by the Company Without Cause or
voluntarily terminated by Executive for Good Reason, and such termination occurs
two or more years after the Company hires or appoints a Chief Executive Officer
to replace Robert A. Stine in this position, Company shall pay Executive the
sums set forth in Section 5 above and, in addition, a lump sum comprised of the
following amounts: (i) an amount equal to Executive's Base Salary in effect at
the time of Executive's termination and (ii) an amount equal to Executive's
average annual bonus based on the annual bonus that Executive was paid in the
three (3) years preceding Executive's termination. In addition, Company shall
continue to pay its portion of Executive's medical benefits, under the same
terms and payment percentages in effect as of the date of Executive's
termination, for a period of one year after Executive's termination. Any stock
earned by the Executive pursuant to the Company's Executive Stock Grant Plan as
of the date of Executive's termination shall be considered to have vested as of
the date of Executive's termination from the Company.
c.Release. As a condition to receiving Severance Pay, Executive shall be
required to execute a general release of all claims (other than claims for
amounts required to be paid pursuant to this Section 6) as set forth in the
Separation Agreement and General Release attached hereto as Exhibit A.





--------------------------------------------------------------------------------



7.
TERMINATION OBLIGATIONS



a.Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive's employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive's
employment.


b.Resignation and Cooperation. Upon termination of Executive's employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive's employment by the
Company.
c.Non-Solicitation. Executive acknowledges that because of Executive's position
in the Company, Executive will have access to material intellectual property and
confidential information. During the term of Executive's employment and for one
year thereafter, in addition to Executive's other obligations hereunder,
Executive shall not, for Executive or any third party, directly or indirectly
(i) divert or attempt to divert from the Company any business of any kind,
including without limitation the solicitation of or interference with any of its
customers, clients, members, business partners or suppliers, or (ii) solicit or
otherwise induce any person employed by the Company to terminate his or her
employment.
d.Nondisclosure of Confidential Information. Executive recognizes and
acknowledges that Executive has had and will continue to have access to various
confidential and/or proprietary information concerning the Company, corporations
affiliated with the Company, and its clients and third parties doing business
with the Company. Executive agrees that Executive will not, either directly or
indirectly, (i) divulge, use, disclose, reproduce, distribute or otherwise
provide confidential information of the Company or of any affiliate of the
Company to any person, firm, corporation, or other person or entity; (ii) take
any action that would make confidential information available to the general
public in any form; (iii) take any action that uses confidential information to
solicit any client or prospective client of the Company or any affiliate of the
Company; or (iv) take any action that uses confidential information for
solicitation or marketing for any service or product on Executive's behalf or on
behalf of any entity other than the Company or any affiliate of the Company,
except, in any such case (a) in connection with the performance of Executive's
duties to the Company, (b) as required in response to a subpoena or as otherwise
required by force of law, or (c) as is made with the express written consent of
the Company. In the event that Executive is requested to disclose confidential
information pursuant to a subpoena, or as otherwise required by force of law,
Executive shall promptly notify the Company of such request.
e.Continuing Obligations. Executive understands and agrees that Executive's
obligations under Sections 7 and 8 herein shall survive the termination of
Executive's employment for any reason and the termination of this Agreement.





--------------------------------------------------------------------------------



8.
ARBITRATION

Executive agrees to sign and be bound by the terms of the Arbitration Agreement
attached hereto as Exhibit B.
9.
ASSIGNMENT

The performance of Executive is personal hereunder, and Executive agrees that
Executive shall have no right to assign and shall not assign or purport to
assign any rights or obligations under this Agreement. This Agreement may be
assigned or transferred by the Company, and nothing in this Agreement shall
prevent the consolidation, merger or sale of the Company or a sale of any or all
or substantially all of its assets. Subject to the foregoing restriction on
assignment by Executive, this Agreement shall inure to the benefit of and be
binding upon each of the parties; the affiliates, officers, directors, agents,
successors and assigns of the Company; and the heirs, devisees, spouses, legal
representatives and successors of Executive.
10.
ENTIRE AGREEMENT

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive's employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein. To the extent that the practices,
policies or procedures of the Company, now or in the future, apply to Executive
and are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall control. Any subsequent change in Executive's duties, position,
or compensation shall not affect the validity or scope of this Agreement.
11.
AMENDMENT; WAIVER

This Agreement may not be amended or waived except by a writing signed by
Executive and by the Company CEO (not Executive). Failure to exercise any right
under this Agreement shall not constitute a waiver of such right. Any waiver of
any breach of this Agreement shall not operate as a waiver of any subsequent
breaches.
12.
NOTICES

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive's address. Notice of
change of address shall be effective only when done in accordance with this
paragraph.
Company's Notice Address:            Executive's Notice Address:
Tejon Ranch Company            Allen E. Lyda
P.O. Box 1000                    
4436 Lebec Road                
Lebec, CA 93243                


13.
SEVERABILITY

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.



--------------------------------------------------------------------------------



14.
TAX TREATMENT

All amounts paid under this Agreement (including without limitation Base Salary,
Paid Personal Leave, and Severance Pay) shall be paid less all applicable state
and federal tax withholdings and any other withholdings required by any
applicable jurisdiction.
15.
GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.
16.
COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.
17.
AUTHORITY

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.


TEJON RANCH COMPANY:            EXECUTIVE:


By: /s/ Robert A. Stine             By: /s/ Allen E. Lyda
Robert A. Stine                    Allen E. Lyda
Chief Executive Officer                    


Date: January 31, 2013                Date: January 31, 2013    



